

115 HR 5885 IH: Wildlife Innovation and Longevity Driver Act
U.S. House of Representatives
2018-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5885IN THE HOUSE OF REPRESENTATIVESMay 18, 2018Mr. Lowenthal (for himself and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize the Partners for Fish and Wildlife Program and certain wildlife conservation funds,
			 to establish prize competitions relating to the prevention of wildlife
			 poaching and trafficking, wildlife conservation, the management of
			 invasive species, and the protection of endangered species, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Wildlife Innovation and Longevity Driver Act or WILD Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Partners for Fish and Wildlife Program reauthorization
					Sec. 101. Partners for Fish and Wildlife Program reauthorization.
					Title II—Wildlife conservation
					Sec. 201. Reauthorization of multinational species conservation funds.
					Title III—Prize competitions
					Sec. 301. Definitions.
					Sec. 302. Theodore Roosevelt Genius Prize for the prevention of wildlife poaching and trafficking.
					Sec. 303. Theodore Roosevelt Genius Prize for the promotion of wildlife conservation.
					Sec. 304. Theodore Roosevelt Genius Prize for the management of invasive species.
					Sec. 305. Theodore Roosevelt Genius Prize for the protection of endangered species.
					Sec. 306. Theodore Roosevelt Genius Prize for nonlethal management of human-wildlife conflicts.
					Sec. 307. Administration of prize competitions.
					Title IV—Fish and wildlife coordination
					Sec. 401. Purpose.
					Sec. 402. Amendments to the Fish and Wildlife Coordination Act.
				
			IPartners for Fish and Wildlife Program reauthorization
 101.Partners for Fish and Wildlife Program reauthorizationSection 5 of the Partners for Fish and Wildlife Act (16 U.S.C. 3774) is amended by striking $75,000,000 for each of fiscal years 2006 through 2011 and inserting $100,000,000 for each of fiscal years 2019 through 2023. IIWildlife conservation 201.Reauthorization of multinational species conservation funds (a) Reauthorization of the African Elephant Conservation ActSection 2306(a) of the African Elephant Conservation Act (16 U.S.C. 4245(a)) is amended by striking 2007 through 2012 and inserting 2019 through 2023.
 (b) Reauthorization of the Asian Elephant Conservation Act of 1997Section 8(a) of the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4266(a)) is amended by striking 2007 through 2012 and inserting 2019 through 2023.
 (c) Reauthorization of the Rhinoceros and Tiger Conservation Act of 1994Section 10(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5306(a)) is amended by striking 2007 through 2012 and inserting 2019 through 2023.
				(d)Amendments to the Great Ape Conservation Act of 2000
 (1)Multiyear grantsSection 4 of the Great Ape Conservation Act of 2000 (16 U.S.C. 6303) is amended by adding at the end the following:
						
							(j)Multiyear grants
 (1)AuthorizationThe Secretary may award to a person who is otherwise eligible for a grant under this section a multiyear grant to carry out a project that the person demonstrates is an effective, long-term conservation strategy for great apes and the habitat of great apes.
 (2)Effect of subsectionNothing in this subsection precludes the Secretary from awarding a grant on an annual basis.. (2)Administrative expensesSection 5(b)(2) of the Great Ape Conservation Act of 2000 (16 U.S.C. 6304(b)(2)) is amended by striking $100,000 and inserting $150,000.
 (3)Authorization of appropriationsSection 6 of the Great Ape Conservation Act of 2000 (16 U.S.C. 6305) is amended by striking 2006 through 2010 and inserting 2019 through 2023. (e)Amendments to the Marine Turtle Conservation Act of 2004 (1)PurposeSection 2(b) of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601(b)) is amended—
 (A)by striking so much as precedes the conservation and inserting the following:  (b)PurposesThe purposes of this Act are—
 (1)to assist; (B)in paragraph (1) (as designated by the amendment made by subparagraph (A))—
 (i)by inserting and territories of the United States after foreign countries; and (ii)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (2)to provide assistance for projects to assist in the conservation of other species of the order Testudine..
 (2)DefinitionsSection 3 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6602) is amended— (A)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking marine turtles in foreign countries and of marine turtles in those habitats” and inserting “marine turtles and freshwater turtles and tortoises in foreign countries and territories of the United States and of marine turtles and freshwater turtles and tortoises in those habitats; and
 (ii)in each of subparagraphs (D)(ii), (E)(i), (E)(ii), and (F), by striking marine turtles each place it appears and inserting marine turtles and freshwater turtles and tortoises; (B)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
 (C)by inserting after paragraph (2) the following:  (3)Freshwater turtle and tortoise (A)In generalThe term freshwater turtle and tortoise means a member of the order Testudines—
 (i)that is not a marine turtle; and (ii)that is listed as vulnerable, endangered, or critically endangered on the International Union for the Conservation of Nature’s Red List of Threatened Species.
 (B)InclusionsThe term freshwater turtle and tortoise includes— (i)any live animal described in subparagraph (A), and any part, product, egg, or offspring of such an animal; and
 (ii)a carcass of an animal described in subparagraph (A).. (D)by adding at the end the following:
							
 (8)Territory of the United StatesThe term territory of the United States means— (A)the Commonwealth of Puerto Rico;
 (B)Guam; (C)American Samoa;
 (D)the Commonwealth of the Northern Mariana Islands; (E)the United States Virgin Islands; and
 (F)any other territory or possession of the United States.. (3)Marine turtle conservation assistanceSection 4 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6603) is amended—
 (A)in the section heading, by inserting and freshwater turtle and tortoise after Marine turtle; (B)by striking marine turtles each place it appears and inserting marine turtles and freshwater turtles and tortoises;
 (C)by striking marine turtle conservation each place it appears and inserting marine turtle and freshwater turtle and tortoise conservation; (D)in subsection (b)(1)(A)—
 (i)by inserting or a territory of the United States after foreign country; and (ii)by inserting or freshwater turtle and tortoise before nesting habitat; and
 (E)in subsection (d), by striking foreign countries and inserting a foreign country or a territory of the United States. (4)Expenditures from fundSection (5)(b) of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6604(b)) is amended by adding at the end the following:
						
 (3)Freshwater turtle and tortoisesOf the amounts in the account available for each fiscal year in excess of $1,510,000, the Secretary may not spend less than 40 percent on financial assistance for projects for the conservation of freshwater turtles and tortoises..
 (5)Administrative expensesSection 5(b)(2) of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6604(b)(2)) is amended by striking $80,000 and inserting $150,000.
 (6)Authorization of appropriationsSection 7 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6606) is amended by striking each of fiscal years 2005 through 2009 and inserting each of fiscal years 2019 through 2023. IIIPrize competitions 301.DefinitionsIn this title:
 (1)Non-Federal fundsThe term non-Federal funds means funds provided by— (A)a State;
 (B)a territory of the United States; (C)1 or more units of local or tribal government;
 (D)a private for-profit entity; (E)a nonprofit organization; or
 (F)a private individual. (2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.
 (3)WildlifeThe term wildlife has the meaning given the term in section 8 of the Fish and Wildlife Coordination Act (16 U.S.C. 666b).
				302.Theodore Roosevelt Genius Prize for the prevention of wildlife poaching and trafficking
 (a)DefinitionsIn this section: (1)BoardThe term Board means the Prevention of Wildlife Poaching and Trafficking Technology Advisory Board established by subsection (c)(1).
 (2)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the prevention of wildlife poaching and trafficking established under subsection (b).
 (b)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the prevention of wildlife poaching and trafficking—
 (1)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the prevention of wildlife poaching and trafficking; and
 (2)to award 1 or more prizes annually for a technological advancement that prevents wildlife poaching and trafficking.
					(c)Advisory board
 (1)EstablishmentThere is established an advisory board, to be known as the Prevention of Wildlife Poaching and Trafficking Technology Advisory Board. (2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (A)wildlife trafficking and trade; (B)wildlife conservation and management;
 (C)biology; (D)technology development;
 (E)engineering; (F)economics;
 (G)business development and management; and (H)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this section.
 (3)DutiesSubject to paragraph (4), with respect to the prize competition, the Board shall— (A)select a topic;
 (B)issue a problem statement; (C)advise the Secretary on any opportunity for technological innovation to prevent wildlife poaching and trafficking; and
 (D)advise winners of the Theodore Roosevelt Genus Prize for the Prevention of Wildlife Poaching and Trafficking on opportunities to pilot and implement winning technologies in the field, including in partnership with conservation organizations, State and Federal agencies, private sector companies, and research institutions with expertise or interest (or both) in the prevention of wildlife poaching and trafficking.
 (4)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subparagraphs (A) and (B) of paragraph (3), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (A)1 or more Federal agencies with jurisdiction over the prevention of wildlife poaching and trafficking;
 (B)1 or more State agencies with jurisdiction over the prevention of wildlife poaching and trafficking;
 (C)1 or more State, regional, or local wildlife organizations, the mission of which relates to the prevention of wildlife poaching and trafficking; and
 (D)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the prevention of wildlife poaching and trafficking.
 (5)RequirementsThe Board shall comply with all requirements under section 307(a). (d)Agreement with the National Fish and Wildlife Foundation (1)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (2)RequirementsAn agreement entered into under paragraph (1) shall comply with all requirements under section 307(b).
					(e)Judges
 (1)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in paragraph (2), select the 1 or more annual winners of the prize competition.
 (2)Determination by the SecretaryThe judges appointed under paragraph (1) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (f)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subsection (c)(3);
 (2)if the Secretary has entered into an agreement under subsection (d)(1), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in section 307(b); and
 (3)a statement by 1 or more of the judges appointed under subsection (e) that explains the basis on which the winner of the cash prize was selected.
 (g)Termination of authorityThe Board and all authority provided under this section shall terminate on December 31, 2023. 303.Theodore Roosevelt Genius Prize for the promotion of wildlife conservation (a)DefinitionsIn this section:
 (1)BoardThe term Board means the Promotion of Wildlife Conservation Technology Advisory Board established by subsection (c)(1).
 (2)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the promotion of wildlife conservation established under subsection (b).
 (b)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the promotion of wildlife conservation—
 (1)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the promotion of wildlife conservation; and
 (2)to award 1 or more prizes annually for a technological advancement that promotes wildlife conservation.
					(c)Advisory board
 (1)EstablishmentThere is established an advisory board, to be known as the Promotion of Wildlife Conservation Technology Advisory Board. (2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (A)wildlife conservation and management; (B)biology;
 (C)technology development; (D)engineering;
 (E)economics; (F)business development and management; and
 (G)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this section.
 (3)DutiesSubject to paragraph (4), with respect to the prize competition, the Board shall— (A)select a topic;
 (B)issue a problem statement; (C)advise the Secretary on any opportunity for technological innovation to promote wildlife conservation; and
 (D)advise winners of the Theodore Roosevelt Genus Prize for the Prevention of Wildlife Poaching and Trafficking on opportunities to pilot and implement winning technologies in the field, including in partnership with conservation organizations, State and Federal agencies, private sector companies, and research institutions with expertise or interest (or both) in the promotion of wildlife conservation.
 (4)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subparagraphs (A) and (B) of paragraph (3), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (A)1 or more Federal agencies with jurisdiction over the promotion of wildlife conservation; (B)1 or more State agencies with jurisdiction over the promotion of wildlife conservation;
 (C)1 or more State, regional, or local wildlife organizations, the mission of which relates to the promotion of wildlife conservation; and
 (D)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the promotion of wildlife conservation.
 (5)RequirementsThe Board shall comply with all requirements under section 307(a). (d)Agreement with the National Fish and Wildlife Foundation (1)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (2)RequirementsAn agreement entered into under paragraph (1) shall comply with all requirements under section 307(b).
					(e)Judges
 (1)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in paragraph (2), select the 1 or more annual winners of the prize competition.
 (2)Determination by the SecretaryThe judges appointed under paragraph (1) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (f)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subsection (c)(3);
 (2)if the Secretary has entered into an agreement under subsection (d)(1), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in section 307(b); and
 (3)a statement by 1 or more of the judges appointed under subsection (e) that explains the basis on which the winner of the cash prize was selected.
 (g)Termination of authorityThe Board and all authority provided under this section shall terminate on December 31, 2023. 304.Theodore Roosevelt Genius Prize for the management of invasive species (a)DefinitionsIn this section:
 (1)BoardThe term Board means the Management of Invasive Species Technology Advisory Board established by subsection (c)(1).
 (2)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the management of invasive species established under subsection (b).
 (b)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the management of invasive species—
 (1)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the management of invasive species; and
 (2)to award 1 or more prizes annually for a technological advancement that manages invasive species. (c)Advisory board (1)EstablishmentThere is established an advisory board, to be known as the Management of Invasive Species Technology Advisory Board.
 (2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (A)invasive species; (B)biology;
 (C)technology development; (D)engineering;
 (E)economics; (F)business development and management; and
 (G)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this section.
 (3)DutiesSubject to paragraph (4), with respect to the prize competition, the Board shall— (A)select a topic;
 (B)issue a problem statement; (C)advise the Secretary on any opportunity for technological innovation to manage invasive species; and
 (D)advise winners of the Theodore Roosevelt Genus Prize for the Prevention of Wildlife Poaching and Trafficking on opportunities to pilot and implement winning technologies in the field, including in partnership with conservation organizations, State and Federal agencies, private sector companies, and research institutions with expertise or interest (or both) in the management of invasive species.
 (4)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subparagraphs (A) and (B) of paragraph (3), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (A)1 or more Federal agencies with jurisdiction over the management of invasive species; (B)1 or more State agencies with jurisdiction over the management of invasive species;
 (C)1 or more State, regional, or local wildlife organizations, the mission of which relates to the management of invasive species; and
 (D)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the management of invasive species.
 (5)RequirementsThe Board shall comply with all requirements under section 307(a). (d)Agreement with the National Fish and Wildlife Foundation (1)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (2)RequirementsAn agreement entered into under paragraph (1) shall comply with all requirements under section 307(b).
					(e)Judges
 (1)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in paragraph (2), select the 1 or more annual winners of the prize competition.
 (2)Determination by the SecretaryThe judges appointed under paragraph (1) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (f)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subsection (c)(3);
 (2)if the Secretary has entered into an agreement under subsection (d)(1), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in section 307(b); and
 (3)a statement by 1 or more of the judges appointed under subsection (e) that explains the basis on which the winner of the cash prize was selected.
 (g)Termination of authorityThe Board and all authority provided under this section shall terminate on December 31, 2023. 305.Theodore Roosevelt Genius Prize for the protection of endangered species (a)DefinitionsIn this section:
 (1)BoardThe term Board means the Protection of Endangered Species Technology Advisory Board established by subsection (c)(1).
 (2)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the protection of endangered species established under subsection (b).
 (b)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the protection of endangered species—
 (1)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the protection of endangered species; and
 (2)to award 1 or more prizes annually for a technological advancement that protects endangered species.
					(c)Advisory board
 (1)EstablishmentThere is established an advisory board, to be known as the Protection of Endangered Species Technology Advisory Board. (2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (A)endangered species; (B)biology;
 (C)technology development; (D)engineering;
 (E)economics; (F)business development and management; and
 (G)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this section.
 (3)DutiesSubject to paragraph (4), with respect to the prize competition, the Board shall— (A)select a topic;
 (B)issue a problem statement; (C)advise the Secretary on any opportunity for technological innovation to protect endangered species; and
 (D)advise winners of the Theodore Roosevelt Genus Prize for the Protection of Endangered Species on opportunities to pilot and implement winning technologies in the field, including in partnership with conservation organizations, State and Federal agencies, private sector companies, and research institutions with expertise or interest (or both) in the protection of endangered species.
 (4)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subparagraphs (A) and (B) of paragraph (3), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (A)1 or more Federal agencies with jurisdiction over the protection of endangered species; (B)1 or more State agencies with jurisdiction over the protection of endangered species;
 (C)1 or more State, regional, or local wildlife organizations, the mission of which relates to the protection of endangered species; and
 (D)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the protection of endangered species.
 (5)RequirementsThe Board shall comply with all requirements under section 307(a). (d)Agreement with the National Fish and Wildlife Foundation (1)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (2)RequirementsAn agreement entered into under paragraph (1) shall comply with all requirements under section 307(b).
					(e)Judges
 (1)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in paragraph (2), select the 1 or more annual winners of the prize competition.
 (2)Determination by the SecretaryThe judges appointed under paragraph (1) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (f)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subsection (c)(3);
 (2)if the Secretary has entered into an agreement under subsection (d)(1), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in section 307(b); and
 (3)a statement by 1 or more of the judges appointed under subsection (e) that explains the basis on which the winner of the cash prize was selected.
 (g)Termination of authorityThe Board and all authority provided under this section shall terminate on December 31, 2023. 306.Theodore Roosevelt Genius Prize for nonlethal management of human-wildlife conflicts (a)DefinitionsIn this section:
 (1)BoardThe term Board means the Nonlethal Management of Human-Wildlife Conflicts Technology Advisory Board established by subsection (c)(1).
 (2)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the nonlethal management of human-wildlife conflicts established under subsection (b).
 (b)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the nonlethal management of human-wildlife conflicts—
 (1)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the nonlethal management of human-wildlife conflicts; and
 (2)to award 1 or more prizes annually for a technological advancement that promotes the nonlethal management of human-wildlife conflicts.
					(c)Advisory board
 (1)EstablishmentThere is established an advisory board, to be known as the Nonlethal Management of Human-Wildlife Conflicts Technology Advisory Board. (2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (A)nonlethal wildlife management; (B)social aspects of human-wildlife conflict management;
 (C)biology; (D)technology development;
 (E)engineering; (F)economics;
 (G)business development and management; and (H)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this section.
 (3)DutiesSubject to paragraph (4), with respect to the prize competition, the Board shall— (A)select a topic;
 (B)issue a problem statement; (C)advise the Secretary on any opportunity for technological innovation to promote the nonlethal management of human-wildlife conflicts; and
 (D)advise winners of the Theodore Roosevelt Genus Prize for the Nonlethal Management of Human-Wildlife Conflicts on opportunities to pilot and implement winning technologies in the field, including in partnership with conservation organizations, State and Federal agencies, private sector companies, and research institutions with expertise or interest (or both) in the nonlethal management of human-wildlife conflicts.
 (4)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subparagraphs (A) and (B) of paragraph (3), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (A)1 or more Federal agencies with jurisdiction over the management of native wildlife species at risk due to conflict with human activities;
 (B)1 or more State agencies with jurisdiction over the management of native wildlife species at risk due to conflict with human activities;
 (C)1 or more State, regional, or local wildlife organizations, the mission of which relates to the management of native wildlife species at risk due to conflict with human activities; and
 (D)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the management of native wildlife species at risk due to conflict with human activities.
 (5)RequirementsThe Board shall comply with all requirements under section 307(a). (d)Agreement with the National Fish and Wildlife Foundation (1)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (2)RequirementsAn agreement entered into under paragraph (1) shall comply with all requirements under section 307(b).
					(e)Judges
 (1)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in paragraph (2), select the 1 or more annual winners of the prize competition.
 (2)Determination by the SecretaryThe judges appointed under paragraph (1) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (f)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subsection (c)(3);
 (2)if the Secretary has entered into an agreement under subsection (d)(1), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in section 307(b); and
 (3)a statement by 1 or more of the judges appointed under subsection (e) that explains the basis on which the winner of the cash prize was selected.
 (g)Termination of authorityThe Board and all authority provided under this section shall terminate on December 31, 2023. 307.Administration of prize competitions (a)Additional requirements for advisory boardsAn advisory board established under section 302(c)(1), 303(c)(1), 304(c)(1), 305(c)(1), or 306(c)(1) (referred to in this section as a Board) shall comply with the following requirements:
					(1)Term; vacancies
 (A)TermA member of the Board shall serve for a term of 5 years. (B)VacanciesA vacancy on the Board—
 (i)shall not affect the powers of the Board; and (ii)shall be filled in the same manner as the original appointment was made.
 (2)Initial meetingNot later than 30 days after the date on which all members of the Board have been appointed, the Board shall hold the initial meeting of the Board.
					(3)Meetings
 (A)In generalThe Board shall meet at the call of the Chairperson. (B)Remote participation (i)In generalAny member of the Board may participate in a meeting of the Board through the use of—
 (I)teleconferencing; or (II)any other remote business telecommunications method that allows each participating member to simultaneously hear each other participating member during the meeting.
 (ii)PresenceA member of the Board who participates in a meeting remotely under clause (i) shall be considered to be present at the meeting.
 (4)QuorumA majority of the members of the Board shall constitute a quorum, but a lesser number of members may hold a meeting.
 (5)Chairperson and Vice ChairpersonThe Board shall select a Chairperson and Vice Chairperson from among the members of the Board. (6)Administrative cost reductionThe Board shall, to the maximum extent practicable, minimize the administrative costs of the Board, including by encouraging the remote participation described in paragraph (3)(B)(i) to reduce travel costs.
 (b)Agreements with the National Fish and Wildlife FoundationAny agreement entered into under section 302(d)(1), 303(d)(1), 304(d)(1), 305(d)(1), or 306(c)(1) shall comply with the following requirements:
 (1)ContentsAn agreement shall provide the following: (A)DutiesThe National Fish and Wildlife Foundation shall—
 (i)advertise the prize competition; (ii)solicit prize competition participants;
 (iii)administer funds relating to the prize competition; (iv)receive Federal funds—
 (I)to administer the prize competition; and (II)to award a cash prize;
 (v)carry out activities to generate contributions of non-Federal funds to offset, in whole or in part— (I)the administrative costs of the prize competition; and
 (II)the costs of a cash prize; (vi)in consultation with, and subject to final approval by, the Secretary, develop criteria for the selection of prize competition winners;
 (vii)provide advice and consultation to the Secretary on the selection of judges under sections 302(e), 303(e), 304(e), 305(e), 306(e) based on criteria developed in consultation with, and subject to the final approval of, the Secretary;
 (viii)announce 1 or more annual winners of the prize competition; (ix)subject to subparagraph (B), award 1 cash prize annually; and
 (x)protect against unauthorized use or disclosure by the National Fish and Wildlife Foundation of any trade secret or confidential business information of a prize competition participant.
 (B)Additional cash prizesThe National Fish and Wildlife Foundation may award more than 1 cash prize annually if the initial cash prize referred to in subparagraph (A)(ix) and any additional cash prize are awarded using only non-Federal funds.
 (C)Solicitation of fundsThe National Fish and Wildlife Foundation— (i)may request and accept Federal funds and non-Federal funds for a cash prize;
 (ii)may accept a contribution for a cash prize in exchange for the right to name the prize; and (iii)shall not give special consideration to any Federal agency or non-Federal entity in exchange for a donation for a cash prize awarded under this section.
							(c)Award amounts
 (1)In generalThe amount of the initial cash prize referred to in subsection (b)(1)(A)(ix) shall be $100,000. (2)Additional cash prizesOn notification by the National Fish and Wildlife Foundation that non-Federal funds are available for an additional cash prize, the Secretary shall determine the amount of the additional cash prize.
					IVFish and wildlife coordination
 401.PurposeThe purpose of this title is to protect water, oceans, coasts, and wildlife from invasive species. 402.Amendments to the Fish and Wildlife Coordination Act (a)Short title; authorizationThe first section of the Fish and Wildlife Coordination Act (16 U.S.C. 661) is amended by striking For the purpose and inserting the following:
					
						1.Short title; authorization
 (a)Short titleThis Act may be cited as the Fish and Wildlife Coordination Act. (b)AuthorizationFor the purpose.
 (b)Protection of water, oceans, coasts, and wildlife from invasive speciesThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:
					
						10.Protection of water, oceans, coasts, and wildlife from invasive species
 (a)DefinitionsIn this section: (1)ControlThe term control, with respect to an invasive species, means the eradication, suppression, or reduction of the population of the invasive species within the area in which the invasive species is present.
 (2)EcosystemThe term ecosystem means the complex of a community of organisms and the environment of the organisms. (3)Eligible StateThe term eligible State means any of—
 (A)a State; (B)the District of Columbia;
 (C)the Commonwealth of Puerto Rico; (D)Guam;
 (E)American Samoa; (F)the Commonwealth of the Northern Mariana Islands; and
 (G)the United States Virgin Islands. (4)Invasive species (A)In generalThe term invasive species means an alien species, the introduction of which causes, or is likely to cause, economic or environmental harm or harm to human health.
 (B)Associated definitionFor purposes of subparagraph (A), the term alien species, with respect to a particular ecosystem, means any species (including the seeds, eggs, spores, or other biological material of the species that are capable of propagating the species) that is not native to the affected ecosystem.
 (C)InclusionThe terms invasive species and alien species include any terrestrial or aquatic species determined by the relevant tribal, regional, State, or local authority to meet the requirements of subparagraph (A) or (B), as applicable.
 (5)Manage; managementThe terms manage and management, with respect to an invasive species, mean the active implementation of any activity— (A)to reduce or stop the spread of the invasive species; and
 (B)to inhibit further infestations of the invasive species, the spread of the invasive species, or harm caused by the invasive species, including investigations regarding methods for early detection and rapid response, prevention, control, or management of the invasive species.
 (6)PreventThe term prevent, with respect to an invasive species, means— (A)to hinder the introduction of the invasive species onto land or water; or
 (B)to impede the spread of the invasive species within land or water by inspecting, intercepting, or confiscating invasive species threats prior to the establishment of the invasive species onto land or water of an eligible State.
 (7)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Interior, with respect to Federal land administered by the Secretary of the Interior through—
 (i)the United States Fish and Wildlife Service; (ii)the Bureau of Indian Affairs;
 (iii)the Bureau of Land Management; (iv)the Bureau of Reclamation; or
 (v)the National Park Service; and (B)the head or a representative of any other Federal agency the duties of whom require planning relating to, and the treatment of, invasive species for the purpose of protecting water and wildlife on land and coasts and in oceans and water.
 (8)SpeciesThe term species means a group of organisms, all of which— (A)have a high degree of genetic similarity;
 (B)are morphologically distinct; (C)generally—
 (i)interbreed at maturity only among themselves; and (ii)produce fertile offspring; and
 (D)show persistent differences from members of allied groups of organisms. (b)Control and managementEach Secretary concerned shall plan and carry out activities on land directly managed by the Secretary concerned to protect water and wildlife by controlling and managing invasive species—
 (1)to inhibit or reduce the populations of invasive species; and (2)to effectuate restoration or reclamation efforts.
								(c)Strategic plan
 (1)In generalEach Secretary concerned shall develop a strategic plan for the implementation of the invasive species program to achieve, to the maximum extent practicable, a substantive annual net reduction of invasive species populations or infested acreage on land or water managed by the Secretary concerned.
 (2)CoordinationEach strategic plan under paragraph (1) shall be developed— (A)in coordination with affected—
 (i)eligible States; (ii)political subdivisions of eligible States; and
 (iii)federally recognized Indian tribes; and (B)in accordance with the priorities established by 1 or more Governors of the eligible States in which an ecosystem affected by an invasive species is located.
 (3)Factors for considerationIn developing a strategic plan under this subsection, the Secretary concerned shall take into consideration the economic and ecological costs of action or inaction, as applicable.
 (d)Cost-Effective methodsIn selecting a method to be used to control or manage an invasive species as part of a specific control or management project conducted as part of a strategic plan developed under subsection (c), the Secretary concerned shall prioritize the use of methods that—
 (1)effectively control and manage invasive species, as determined by the Secretary concerned, based on sound scientific data;
 (2)minimize environmental impacts; and (3)control and manage invasive species in the least costly manner.
 (e)Comparative economic assessmentTo achieve compliance with subsection (d), the Secretary concerned shall require a comparative economic assessment of invasive species control and management methods to be conducted.
							(f)Expedited action
 (1)In generalThe Secretaries concerned shall use all tools and flexibilities available (as of the date of enactment of this section) to expedite the projects and activities described in paragraph (2).
 (2)Description of projects and activitiesA project or activity referred to in paragraph (1) is a project or activity— (A)to protect water or wildlife from an invasive species that, as determined by the Secretary concerned is, or will be, carried out on land or water that is—
 (i)directly managed by the Secretary concerned; and (ii)located in an area that is—
 (I)at high risk for the introduction, establishment, or spread of invasive species; and (II)determined by the Secretary concerned to require immediate action to address the risk identified in subclause (I); and
 (B)carried out in accordance with applicable agency procedures, including any applicable— (i)land or resource management plan; or
 (ii)land use plan. (g)Allocation of fundingOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include protection of land or water from an invasive species, the Secretary concerned shall use not less than 75 percent for on-the-ground control and management of invasive species, which may include—
 (1)the purchase of necessary products, equipment, or services to conduct that control and management; (2)the use of integrated pest management options, including options that use pesticides authorized for sale, distribution, or use under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.);
 (3)the use of biological control agents that are proven to be effective to reduce invasive species populations;
 (4)the use of revegetation or cultural restoration methods designed to improve the diversity and richness of ecosystems;
 (5)the use of monitoring and detection activities for invasive species, including equipment, detection dogs, and mechanical devices;
 (6)the use of appropriate methods to remove invasive species from a vehicle or vessel capable of conveyance; or
 (7)the use of other effective mechanical or manual control methods. (h)Investigations, outreach, and public awarenessOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include protection of land or water from an invasive species, the Secretary concerned may use not more than 15 percent for investigations, development activities, and outreach and public awareness efforts to address invasive species control and management needs.
 (i)Administrative costsOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include protection of land or water from an invasive species, not more than 10 percent may be used for administrative costs incurred to carry out those programs, including costs relating to oversight and management of the programs, recordkeeping, and implementation of the strategic plan developed under subsection (c).
 (j)Reporting requirementsNot later than 60 days after the end of the second fiscal year beginning after the date of enactment of this section, each Secretary concerned shall submit to Congress a report—
 (1)describing the use by the Secretary concerned during the 2 preceding fiscal years of funds for programs that address or include invasive species management; and
 (2)specifying the percentage of funds expended for each of the purposes specified in subsections (g), (h), and (i).
								(k)Relation to other authority
 (1)Other invasive species control, prevention, and management authoritiesNothing in this section precludes the Secretary concerned from pursuing or supporting, pursuant to any other provision of law, any activity regarding the control, prevention, or management of an invasive species, including investigations to improve the control, prevention, or management of the invasive species.
 (2)Public water supply systemsNothing in this section authorizes the Secretary concerned to suspend any water delivery or diversion, or otherwise to prevent the operation of a public water supply system, as a measure to control, manage, or prevent the introduction or spread of an invasive species.
 (l)Use of partnershipsSubject to the subsections (m) and (n), the Secretary concerned may enter into any contract or cooperative agreement with another Federal agency, an eligible State, a political subdivision of an eligible State, or a private individual or entity to assist with the control and management of an invasive species.
							(m)Memorandum of understanding
 (1)In generalAs a condition of a contract or cooperative agreement under subsection (l), the Secretary concerned and the applicable Federal agency, eligible State, political subdivision of an eligible State, or private individual or entity shall enter into a memorandum of understanding that describes—
 (A)the nature of the partnership between the parties to the memorandum of understanding; and (B)the control and management activities to be conducted under the contract or cooperative agreement.
 (2)ContentsA memorandum of understanding under this subsection shall contain, at a minimum, the following: (A)A prioritized listing of each invasive species to be controlled or managed.
 (B)An assessment of the total acres of land or area of water infested by the invasive species. (C)An estimate of the expected total acres of land or area of water infested by the invasive species after control and management of the invasive species is attempted.
 (D)A description of each specific, integrated pest management option to be used, including a comparative economic assessment to determine the least costly method.
 (E)Any map, boundary, or Global Positioning System coordinates needed to clearly identify the area in which each control or management activity is proposed to be conducted.
 (F)A written assurance that each partner will comply with section 15 of the Federal Noxious Weed Act of 1974 (7 U.S.C. 2814).
 (3)CoordinationIf a partner to a contract or cooperative agreement under subsection (l) is an eligible State, political subdivision of an eligible State, or private individual or entity, the memorandum of understanding under this subsection shall include a description of—
 (A)the means by which each applicable control or management effort will be coordinated; and (B)the expected outcomes of managing and controlling the invasive species.
 (4)Public outreach and awareness effortsIf a contract or cooperative agreement under subsection (l) involves any outreach or public awareness effort, the memorandum of understanding under this subsection shall include a list of goals and objectives for each outreach or public awareness effort that have been determined to be efficient to inform national, regional, State, or local audiences regarding invasive species control and management.
 (n)InvestigationsThe purpose of any invasive species-related investigation carried out under a contract or cooperative agreement under subsection (l) shall be—
 (1)to develop solutions and specific recommendations for control and management of invasive species; and
 (2)specifically to provide faster implementation of control and management methods. (o)Coordination with affected local governmentsEach project and activity carried out pursuant to this section shall be coordinated with affected local governments in a manner that is consistent with section 202(c)(9) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(9))..
				